Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Applicant’s election without traverse of invention I (claims 1-3 and 5-13) and Species I (Figs. 1A-1C) in the reply filed on 05/09/2022 is acknowledged.

2.         Claims 3, 14-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II (Figs, 14-16 and 18-20) and Species II-III (Figs. 2-5C), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022. 

             It should be noted that withdrawn claim 3 cannot be rejoined, if independent claim 1 is allowable, since independent claim 1 (by citing, “a limiting post on the second handle to limit the guide post in the guide slot of the lock”) now is directed to Species 1 (Figs. 1A-1C) and dependent claim 3 (which cites, “the guide slot is an encapsulated slot in the second handle) is directed to a different species II (Figs. 2-4).  It should be noted that a dependent claim or an independent claim cannot recite a combination of a two different species (in this case Species I-II). This combination is structurally not possible and raise issues under 35 U.S.C. 112, first and second paragraphs. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.        Claims 9, 12 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

             Regarding claims 9, 12 and 21-22, the original specification does not disclose “the mouth is approximately 1 cm wide in a starting position” or “the mouth is approximately 1 cm wide in a resting position.” The elected Species I (Figs. 1A-1C), which is described in paragraphs 0014-0024 of the specification, does not disclose how wide is the mouth 124. The specification merely discloses, “the opening of the mouth 124 is approximately 1/8 inch.” See paragraph 0016 of the specification. Th specification discloses that [t]he mouth 224 is sized smaller than an intended user’s finger (e.g. 1 cm).” See paragraph 0034 of the specification. However, mouth 224 belong to a different Species II (Figs. 2-4). The mouth 224 is a fixed mouth and totally different than the mouth 124 which is determined with the pivoting movement of the handles.
          Regarding claims 9, 12, 21-22, the original disclosure does not disclose what is considered to be “a starting position” and “a resting position.”

5             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
6.         Claims 9, 12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
          Regarding claims 9, 12, 21-22, it is not clear what is considered to be “a starting position” and “a resting position” and how it is different than “an open position” of the scissor assembly set forth in claims 1 and 13. In addition, “the opening of the mouth” in claims 12 and 22 lack antecedent basis.  




Claim Rejections - 35 USC § 102
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.          Claims 1-2, 5-9, 12-13 and 21-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leveen (3,972,333). Regarding claims 1 and 13, Leveen teaches a scissor assembly 30, comprising: two handles, a first handle 11 and a second handle 12 connecting to each other via a flexible connector loop 13; two blades, a first blade 34 located on a first interior surface of the first handle 11 and a second blade 35 located on a first interior surface of the second handle, the two blades to slide adjacent to one another when the two handles are pushed towards each other (Fig. 4); a lock to connect the two handles to each other, the lock including a guide post 17 located on the first handle 11 to slideably move in a guide slot 18 located in the second handle 12, wherein a cutting edge of the second blade 38 is positioned perpendicular with respect to the guide slot (which extends along the width of the second handle 12); a limiting post 20 (Fig. 2) on the second handle 12 to limit the guide post 17 in the guide slot 18 of the lock; a mouth located between the two blades when the scissor assembly is in an open position, the mouth to receive a first object of a predetermined size; and a filleted edge (defined by the rounded edge of the handle adjacent the blades 34, 35; Fig. 4) on at least one of the two handles located proximate to at least one of the first blade and second blade on the two handles, the filleted edge to feed an object into the mouth.  It should be noted that the filleted edge (11a, 12a shown in annotated Fig. 4 below) adjacent to each one of the blades (34, 35) on both first handle 11 and second handle 12 at least direct the object into the mouth between the blades. The object could slide on the filleted edge (11a, 12a shown in annotated Fig. 4 below) and enters the mouth when the scissor assembly is held in a horizontal position. Leveen also teaches a limiting post 20 (Fig. 2) on the second handle 12 to limit the guide post 17 in the guide slot 18 of the lock. See Figs. 2 and 4 in Leveen.

    PNG
    media_image1.png
    720
    788
    media_image1.png
    Greyscale

               Regarding claim 2, Leveen teaches everything noted above including that the scissor assembly 30 is adapted for use with a user's right hand and left hand.  It should be noted that the scissor assembly could be hold with only one hand, right hand, or left hand of the user. In addition, the way the scissor assembly can be held has nothing to the patentability of the scissor assembly itself.
               Regarding claim 5, Leveen teaches everything noted above including that the mouth is located between the two handles. See annotated Fig. 1 above.
              Regarding claim 6, Leveen teaches everything noted above including that the scissor assembly is adapted for use with only one user's hand. It should be noted that the scissor assembly could be hold with only one hand, right hand, or left hand of the user. In addition, the way the scissor assembly can be held has nothing to the patentability of the scissor assembly itself.
               Regarding claim 7, Leveen teaches everything noted above including that the scissor assembly automatically returns to an open position after cutting when pressure is no longer applied to the first handle and the second handle.  
            Regarding claim 8, Leveen teaches everything noted above including that the flexible connector loop 13 is an integrated spring mechanism. See Fig. 4 in Leveen. 
            Regarding claim 9, as best understood, Leveen teaches everything noted above including that the mouth is approximately l cm wide in a starting position. It should be noted that the mouth size is adjustable as the handles move towards each other or away from each other. In this case, the handles could be held at a starting position wherein the mouth is 1 cm wide. 
            Regarding claim 12, as best understood, Leveen teaches everything noted above including that the opening of the mouth is approximately 1/8 inch in a starting position. It should be noted that the mouth size is adjustable as the handles move towards each other or away from each other. Therefore, the opening of the mouth could be adjusted to 1/8 inch. In this case, the handles could be held to have an opening that is 1/8 inch. 
            Regarding claim 21, as best understood, Leveen teaches everything noted above including that the mouth is approximately l cm wide in a resting position. It should be noted that the mouth size is adjustable as the handles move towards each other or away from each other. In this case, the handles could be held at n resting position wherein the mouth is 1 cm wide. 
            Regarding claim 22, as best understood, Leveen teaches everything noted above including that the opening of the mouth is approximately 1/8 inch in a resting position. It should be noted that the mouth size is adjustable as the handles move towards each other or away from each other. Therefore, the opening of the mouth could be adjusted to 1/8 inch. In this case, the handles could be held to have an opening that is 1/8 inch in a resting position.

Claim Rejections - 35 USC § 103
     9.           The following is a quotation of 35 U.S.C. 103 which forms the    
      basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.        Claims 9, 10-12, and 21-22 are rejected under 35 U.S.C. 103 as being Leveen. Regarding claims 10-11, Leveen does not explicitly teach that the scissor assembly is approximately 20 cm long, approximately 15 cm tall. However, it would have been an obvious matter of design choice to form the scissor assembly approximately 20 cm long and approximately 12 cm tall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
               Regarding claims 9, 12 and 21-22, as best understood, it could be argued that Leveen does not explicitly teach that the wide mouth is approximately 1 cm in a starting position or a rest position and the opening of the mouth is approximately 1/8 inch in a starting position or a rest position. However, it would have been an obvious matter of design choice to form the scissor assembly in a manner to have an opening or mouth with approximately 1 cm or 1/8 inch at a starting position or a rest position, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
11.           Applicant’s argument that Leveen does not disclose a limiting post on the second handle to limit the guide post in the guide slot of the lock is not persuasive. As stated above, Leveen teaches a lock to connect the two handles to each other, the lock including a guide post 17 located on the first handle 11 to slideably move in a guide slot 18 located in the second handle 12, wherein a cutting edge of the second blade 38 is positioned perpendicular with respect to the guide slot (which extends along the width of the second handle 12 and perpendicular to the blade 35) ; and a limiting post 20 (Fig. 2) on the second handle 12 to limit the guide post 17 in the guide slot 18 of the lock. It is clear that the limiting post 20 engaged the teeth 19 of the guide post 17 and limits the guide post 17 in the guide slot 18. See annotated Fig. 4 above. It is suggested that the claims 1 and 13 require the limiting post to be connected to a distal end of the second handle opposite the end of the second handle with a filtered edge. Applicant’s argument that Leveen’s guide post dose not move in the opening or guide slot 18 us not persuasive. In fact, Leveen teaches that “the lateral dimensions of guide art 17 are not only such that guide arm 17 can move freely within opening 18.” See col. 2, lines 42-45 in Leveen.

Conclusion
12.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                May 23, 2022